STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 9, 2018
               Plaintiff-Appellee,

v                                                                    No. 333988
                                                                     Kalamazoo Circuit Court
KEVIN DEANDRE WARE,                                                  LC No. 2015-001179-FC

               Defendant-Appellant.


Before: SWARTZLE, P.J., and SAWYER and MARKEY, JJ.

SAWYER, J. (concurring in part and dissenting in part).

         I do not disagree with the majority’s conclusion that defense counsel should have
formally renewed the motion to suppress defendant’s statements or, in the alternative, that the
trial court should have considered defense counsel’s verbal motion to do so made on the first day
of trial. Similarly, the trial court should not have declined to hold a hearing on defendant’s
request for a hearing on his claim of ineffective assistance of counsel.

       Where I disagree with the majority is its decision to proceed to deciding the substantive
issue regarding the suppression of those statements, reversing defendant’s conviction, and
ordering a new trial. I believe that such decisions are best made in the first instance by the trial
court. Accordingly, I would remand for a hearing on defendant’s claim of ineffective assistance
of counsel or, in the alternative, for the trial court to substantively address the verbal motion by
defense counsel to suppress defendant’s statements rather than denying it as untimely.




                                                             /s/ David H. Sawyer




                                                -1-